Proceeding pursuant to CPLR article 78 in the nature of mandamus, inter alia, to compel the respondent Jane Pearl, a Judge of the Family Court, Richmond County, among other things, to sign a corrected or amended order of filiation in a proceeding in that court entitled Matter of S. v E., pending under docket Nos. F 28683/05 and P 02539/00, and to compel the respondent William Quirk, Clerk of the Family Court, Richmond County, among other things, to enter the corrected or amended order of filiation, and application by the petitioner for poor person relief.
Ordered that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022 (b) is waived, and the application is otherwise denied; and it is further,
Adjudged that the petition is denied and the proceeding is dismissed, without costs or disbursements.
This Court does not have subject matter jurisdiction to entertain this proceeding (see CPLR 7804 [b]; 506 [b]). Skelos, J.P., Angiolillo, McCarthy and Leventhal, JJ., concur.